DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and are examined herein.
Claims 10, 14, 17, and 20 are objected to for minor informalities.
Claims 1-2, 7-15, and 17-20 are rejected under 35 USC 101.
Claims 1, 7, and 10-11 are rejected under 35 USC 102.
Claims 2-6, 8-9, and 12-20 are rejected under 35 USC 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2020, 10/06/2020, 08/19/2021, 10/22/2021, 02/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/819,115, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 

Regarding claims 2-6 and 15-16, the provisional application does not appear to provide adequate support for the functional blocks, pyramidal residual convolutional neural network, and details thereof recited by claims 2-6 and 15-16. If Applicant believes that the provisional provides support for this subject matter, Applicant is respectfully requested to indicate clearly and specifically where and how the provisional application provides support for each of the limitations of these claims. Claims 2-6 and 15-16 are not being given the priority date associated with the provisional application.  

Regarding claims 10-13, the provisional application does not appear to provide adequate support for minimizing or maximizing an objective function based on a differentiation/difference between the training and data sets. If Applicant believes that the provisional provides support for this subject matter, Applicant is respectfully requested to indicate clearly and specifically where and how the provisional application provides support for each of the limitations of these claims. Claims 10-13 are not being given the priority date associated with the provisional application.

Claim Objections
Claims 10, 14, 17, and 20 are objected to because of the following informalities:  
Claim 10 recites “differentiates the output data set from the training data set…based on the differentiation”. 37 CFR 1.71(a) requires the use of “full, clear, concise, and exact terms”. The term “differentiate” is more frequently used in the art to refer to computing a derivative than to mean “determine a difference between”, as appears to be the meaning in this case, interpreted in view of the specification (see, e.g., Figure 7, step 720 and published [0042]). This would be more clearly claimed by amending to “determines a difference between and difference 
Claim 14 is missing a final period.
Claim 17 recites “the other data set”; however, this limitation lacks proper antecedent basis. This is being treated as a typographical error for “a [[the]] other data set”.
Claim 20 recites “the high resolution spectra” and depends on claim 14. However, the “high resolution spectra” limitation is only introduced in claim 17. The dependence of claim 20 on claim 14 is being treated as a typographical error for claim 17. 
Appropriate correction is required.

Examiner Remarks
	Claims 3-6 and 16 are not rejected under 35 USC 101. A person could not practically generate data using a pyramidal residual convolutional neural network in the human mind. The pyramidal residual convolutional neural network is not a generic recitation of computer equipment or processes for implementing the abstract idea. Moreover, pyramidal residual convolutional neural networks would not have been well-understood, routine, conventional.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data acquisition instrument” in claims 7, 11, 14-16 and 19-20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the “data acquisition instrument” is being interpreted as an imager, a spectrometer or equivalents thereof. See published specification at [0026].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 7-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1 Analysis (All Claims)
According to the first part of the analysis, in the instant case claims 1-13 are directed to an apparatus comprising at least memory circuitry and claims 14-20 are directed to a system comprising at least a chamber and processor circuitry. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

	Combined Step 2A Prong 1, Step 2A Prong 2, and Step 2B Analysis	
	
	Claim 1 includes the following recitation of an abstract idea:
	generates an output data set from the data set …such that features in the output data set are discernable to an extent limited by an output data resolution that is finer than the data resolution of the data set. (A person could practically generate output data from a data set such that features in the output data set are discernable to an extent limited by an output data resolution which s finer than the data resolution of the data set. This is a recitation of a mental process.)
	Claim 1 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
An apparatus comprising: memory circuitry that stores: (This is a high level recitation of generic computer equipment configured to be used in conjunction with the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	a data set indicative of a state of a semiconductor fabrication process or of semiconductor structure fabricated thereby, features in the data set being discernable to an extent limited by a data resolution; and (This is an attempt to restrict the type or source of data to be used in performing the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
a machine-learning model comprising parameters having respective values assigned thereto as constrained by a model training process; and (The machine learning model and parameters are recited at a very high level of generality and the model training process itself is not positively recited. At the level of generality recited, the “machine-learning model” is a configuration of computer processes and hardware for performing the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	processor circuitry communicatively coupled to the memory circuitry and that:…in accordance with the machine learning model (This is a high level recitation of generic computer equipment configured to be used in conjunction with the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 1 does not reflect an improvement to computer technology or any other technology.

Claim 2 recites at least the abstract idea identified above in the claim upon which it depends. Claim 2 further recites
functional blocks on which the data set is sequentially applied …each of the functional blocks increasing dimensionality of the data set over a previous functional block. (A person could practically generate the data using functional blocks in which the dimensionality of the data considered increases from one block to the next.)
Claim 2 does not recite further additional elements which might integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 
by the processor circuitry, (This is a high level recitation of generic computer equipment configured to be used in conjunction with the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 2 does not reflect an improvement to computer technology or any other technology.

Claim 7 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 7 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
a data acquisition instrument that observes the state of the semiconductor fabrication process and generates the data set accordingly. (This limitation is directed to gathering data of a particular type or source to be used in performing the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 7 does not reflect an improvement to computer technology or any other technology.

Claim 8 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 8 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the data acquisition instrument is a spectrometer that generates electromagnetic spectral data as the data set. (This limitation is directed to gathering data of a particular type or source to be used in performing the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 8 does not reflect an improvement to computer technology or any other technology.

Claim 9 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 9 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the processor circuitry implements a process controller (The recitation of the processor circuitry and process controller is a high level recitation of generic computer equipment configured to be used in conjunction with the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
by which the semiconductor fabrication process (This is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
is controlled based on the output data set. (The controlling the semiconductor fabrication process is recited at a very high level of generality with no details as to how the function is to be achieved. Furthermore, the computer is used as a tool to implement an existing process (semiconductor fabrication process control). Finally, performing a control action is widely applicable. Considering these factors, this limitation is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 9 does not reflect an improvement to computer technology or any other technology.

Claim 10 recites at least the abstract idea identified above in the claim upon which it depends. Claim 10 further recites
responsive to initiation of a training process, differentiates the output data set from the training data set and (A person could practically differentiate (i.e., determine differences between) two data sets in response to an initiate of a training process. This is a recitation of a mental process.)
modifies the parameters to minimize or maximize an objective function based on the differentiation. (Performing minimization or maximization of a function and setting parameter values to be the minimizers or maximizers is a recitation of a mathematical concept.)
Claim 10 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
the memory circuitry stores (This is a high level recitation of generic computer equipment (memory circuitry) and processes (storage) configured to be used in conjunction with the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
a training data set containing features that are discernable to an extent limited by a training resolution that is greater than the data resolution; and(This limitation is directed to a particular type or source to be used in performing the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
the processor circuitry, (This is a high level recitation of generic computer equipment configured to be used in conjunction with the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 10 does not reflect an improvement to computer technology or any other technology.

Claim 11 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 11 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the processor circuitry implements a data generator that (This is a high level recitation of generic computer equipment configured to be used in conjunction with the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
generates the training data set in accordance with optical properties of a data acquisition instrument that observes the state of the semiconductor fabrication process and generates the data set accordingly. (This limitation is directed to gathering/generating data of a particular type or source to be used in performing the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 11 does not reflect an improvement to computer technology or any other technology.

Claim 12 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 12 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the training data set comprises spectral data acquired from a spectrometer that observes the state of the semiconductor fabrication process and generates the data set accordingly. (This limitation is directed to gathering/generating data of a particular type or source to be used in performing the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 12 does not reflect an improvement to computer technology or any other technology.

Claim 13 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 13 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the spectrometer includes an entrance slit and a detector array, the training data including the spectral data acquired while a distance between the entrance slit and the detector array is varied. (This limitation is directed to gathering/generating data of a particular type or source to be used in performing the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 13 does not reflect an improvement to computer technology or any other technology.

Claim 14 includes the following recitation of an abstract idea:
generates an output data set from the data set in accordance with a machine-learning model such that features in the output data set are discernable to an extent limited by an output data resolution that is finer than the data resolution of the data set
Claim 14 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
A system for processing material for semiconductor fabrication comprising: a chamber in which the materials are contained, the chamber including a port (The recitation of processing material for semiconductor fabrication, the chamber and the port are an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
through which the semiconductor fabrication processing is monitored; (This limitation is directed to gathering/generating data of a particular type or source to be used in performing the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
an data acquisition instrument communicatively coupled to the port of the chamber and that generates a data set indicative of a state of the semiconductor fabrication process, features in the data set being discernable to an extent limited by a data resolution of the data acquisition instrument; and (This limitation is directed to gathering/generating data of a particular type or source to be used in performing the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
processor circuitry communicatively coupled to (This is a high level recitation of generic computer equipment configured to be used in conjunction with the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
the data acquisition instrument …, (This limitation is directed to gathering/generating data of a particular type or source to be used in performing the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
the machine-learning model comprising parameters having respective values assigned thereto as constrained by a model training process (The machine learning model and parameters are recited at a very high level of generality and the model training process itself is not positively recited. At the level of generality recited, the “machine-learning model” is a configuration of computer processes and hardware for performing the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 14 does not reflect an improvement to computer technology or any other technology.

Claim 15 recites substantially similar subject matter to claim 2 and is not eligible for the same reasons in view of the rejection of claim 14.

Claim 17 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 17 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the data acquisition instrument is a spectrometer optically coupled to the port of the chamber and generates spectra as the data set, the other data set being high resolution spectra having a finer resolution than that generated by the spectrometer, the spectrometer having a physical design that is characterized by a bandwidth and an optical throughput that are not diminished by way of processing the spectra by the machine-learning model. (This limitation is directed to gathering/generating data of a particular type or source to be used in performing the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 17 does not reflect an improvement to computer technology or any other technology.

Claim 18 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 18 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the spectrometer includes an entrance slit and a detector array that define the bandwidth and the optical throughput. (This limitation is directed to gathering/generating data of a particular type or source to be used in performing the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 18 does not reflect an improvement to computer technology or any other technology.

Claim 19 recites substantially similar subject matter to claim 9 and is not eligible for the same reasons in view of the rejection of claim 14.

Claim 20 recites at least the abstract idea identified above in the claim upon which it depends. Claim 20 further recites:
analyzes the high resolution spectra to determine the state of the semiconductor fabrication process (At the level of generality recited, a person could practically analyze the high resolution spectra to determine the state of the semiconductor fabrication process. For example, a person could simply identify the location of a peak of the spectra and determine the state based off of that.) 
Claim 20 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the process controller (The recitation of the processor circuitry and process controller is a high level recitation of generic computer equipment configured to be used in conjunction with the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
…generates control signals that modify the semiconductor fabrication process to compel a different state thereof. (The generation of the control signal is recited at a very high level of generality with no details as to how the function is to be achieved. The recitation of “to compel a different stat thereof” is a recitation of an intended result of the positively recited step of generating the control signal. Furthermore, the computer is used as a tool to implement an existing process (generating a control signal). Finally, generating a control signal is widely applicable. Considering these factors, this limitation is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 20 does not reflect an improvement to computer technology or any other technology.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Leem” (US 2020/0090304 A1).

Regarding claim 1, Leem teaches
An apparatus comprising: (Abstract describes a neural network which performs image conversion. Figure 10 shows an overview of the process. Figure 11 shows an exemplary apparatus, which is taken to correspond to the claimed apparatus. As described at [0083-0085], a single computer/memory may perform all of the operations which are performed by multiple computers/memories in the embodiment of Figure 1. )
memory circuitry that stores: (Figure 11, element 222. As described at [0085], this element may perform any of the operations described with respect to elements 122 and 132 from the alternative embodiment of Figure 1.)
	a data set indicative of a state of a semiconductor fabrication process or of semiconductor structure fabricated thereby, features in the data set being discernable to an extent limited by a data resolution; and (Figure 10, step S210-S220 shows generating a low-resolution image (interpreted as meaning that features in the data are discernable to an extent limited by the low resolution) and transmitting this image to the computer (interpreted as being the only computer when considering the embodiment of figure 11). [0028] indicates that the images may be stored in memory 122 (which means that it may be stored in memory 222 in the embodiment of Figure 11 as described at [0085]). [0007] indicates that the images are of semiconductor wafers in the context of monitoring a semiconductor fabrication process. [0038] indicates that the image pairs include shapes or features. The discernibility of a shape or feature in an image is limited by the resolution of the image.)
a machine-learning model comprising parameters having respective values assigned thereto as constrained by a model training process; and ([0034] describes storing weights and biases (i.e., parameter values) in the memory 132 (which means that it may be stored in memory 222 in the embodiment of Figure 11 as described at [0085]). [0035] indicates that the model may be a trained model. The training is more particularly described with respect to Figure 2.)
processor circuitry communicatively coupled to the memory circuitry and that: (Figure 11, the computer 220 includes a processor (i.e., processor circuitry) 221 coupled to the memory device (i.e., memory circuitry) 222.)
generates an output data set from the data set in accordance with the machine learning model such that features in the output data set are discernable to an extent limited by an output data resolution that is finer than the data resolution of the data set. (Figure 10, step S230, described at [0073] converts the low-resolution image. [0074] clarifies that the model converts the low-resolution image to a conversion image having a high resolution. A higher resolution image includes features that are discernable to an extent limited by its resolution, which is higher/finer than the resolution of the low-resolution images. [0038] indicates that the image pairs include shapes or features. The discernibility of a shape or feature in an image is limited by the resolution of the image.)

Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Leem teaches
a data acquisition instrument that observes the state of the semiconductor fabrication process and generates the data set accordingly. (Note interpretation under 35 USC 112(f). [0022] indicates that the data may be obtained using an electron microscope which is used to monitor a fabrication process. An electron microscope operable to generate images is an “imager”. [0023] indicates that the measuring device may generate one or more images (i.e., a data set).)

Regarding claim 10, the rejection of claim 1 is incorporated herein. Furthermore, Leem teaches
the memory circuitry (Figure 11, element 222. As described at [0085], this element may perform any of the operations described with respect to elements 122 and 132 from the alternative embodiment of Figure 1.)
stores a training data set containing features that are discernable to an extent limited by a training resolution that is greater than the data resolution; and ([0025] indicates that the data may include image pairs consisting of both a low- and high-resolution image of the same thing. [0028] indicates that this data may be stored in memory device 122, which means that in the alternative embodiment, it may be stored in element 222.)
the processor circuitry, (Figure 11, the computer 220 includes a processor (i.e., processor circuitry) 221 coupled to the memory device (i.e., memory circuitry) 222.)
responsive to initiation of a training process, differentiates the output data set from the training data set and modifies the parameters to minimize or maximize an objective function based on the differentiation. (Figure 3, element S340-S350 indicates that a re-calibration of the model bay be requested/initiated. Figure 2 provides an overview of the training process. In particular, [0042-0044] describes modifying the weights and biases (i.e., parameters) of the neural network to minimize the cost function shown in equation (1). The cost function depends on the difference between the output of the neural network C(W,B) (i.e., the generated upscaled image) and H (i.e., the high-resolution image).)

Regarding claim 11, the rejection of claim 10 is incorporated herein. Furthermore, Leem teaches
wherein the processor circuitry implements  (Figure 11, the computer 220 includes a processor (i.e., processor circuitry) 221 coupled to the memory device (i.e., memory circuitry) 222.)
a data generator that generates the training data set in accordance with optical properties of a data acquisition instrument that observes the state of the semiconductor fabrication process and generates the data set accordingly. ([0025-0028] indicates that the data may include image pairs consisting of both a low- and high-resolution image of the same thing. In particular, [0027] indicates that the data may be processed. [0024] indicates that the data may be generated by the processor based on the electron gun which radiates an electron beam to the semiconductor. The data generated is generated by the electron gun which is operating based on certain optical properties, so the generated data is necessarily generated “in accordance” with these properties.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over “Leem” (US 2020/0090304 A1) in view of “Wang” (A Fully Progressive Approach to Single-Image Super-Resolution).

Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Leem teaches
wherein the machine-learning model comprises functional blocks on which the data set is sequentially applied by the processor circuitry, [a functional block] increasing dimensionality of the data set over a previous functional block. (Figure 3 provides an example of a neural network which includes a plurality of functional blocks (i.e., layers). See also description at [0052]. Figure 3 shows the low-resolution (i.e., lower-dimension) image being converted to a high-resolution (i.e., increased dimension) image; however, it is not explicitly stated that the dimension increases for each layer.)
Leem does not appear to explicitly teach 
each of the functional blocks increasing dimensionality of the data set over a previous functional block. 
However, Wang—directed to analogous art—teaches
each of the functional blocks increasing dimensionality of the data set over a previous functional block. (Wang, Abstract describes performing progressive upscaling of an image using a neural network. See also introduction. In particular, “In this paper, we propose a method that is progressive both in architecture and training. We design the network to reconstruct a high resolution image in intermediate steps by progressively performing a 2× upsampling of the input from the previous level.” Section 3 provides further details of the model. Figure 2 provides an illustration of the neural network. In particular, the pyramid components (e.g., u0, u1, u2) are being interpreted as the “functional blocks”.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Leem to incorporate the model taught by Wang because “In this work we propose a progressive approach to address SISR. We leverage asymmetric pyramid design and Dense Compression Units in the architecture, both of which lead to improved memory efficiency and reconstruction accuracy. A matching pyramidal discriminator is proposed, which enables optimizing for perceptual quality simultaneously for multiple scale. Furthermore we leverage a form of curriculum learning which not only increases the performance for all scales but also reduces the total training time. Our models sets a new state-of-the-art benchmark in both traditional error measures and perceptual quality” (Wang, Conclusion, page 983).

Regarding claim 3, the rejection of claim 2 is incorporated herein. Leem does not appear to explicitly teach 
wherein the machine-learning model is a pyramidal residual convolutional neural network.
However, Wang—directed to analogous art—teaches
wherein the machine-learning model is a pyramidal residual convolutional neural network. (Section 3.1, first paragraph describes the pyramidal decomposition used by the neural network and the convolutions used. Section 3.1, equation (1) and accompanying explanation describes the residual used. Figure 2 provides an illustration). 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 2.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over “Leem” (US 2020/0090304 A1) in view of “Wang” (A Fully Progressive Approach to Single-Image Super-Resolution) with “Wikipedia” (Convolutional neural network) providing evidence that a claim limitation is inherent.

Regarding claim 4, the rejection of claim 3 is incorporated herein. Leem does not appear to explicitly teach 
wherein each functional block includes a plurality of  convolutional layers that convolve corresponding ones of the parameters with a feature map based on the data set.
However, Wang—directed to analogous art—teaches
wherein each functional block includes a plurality of  convolutional layers that convolve corresponding ones of the parameters with a feature map based on the data set. (Section 3.2. describes the dense compression units and indicates that they include a plurality of convolution layers which process the input to the network (i.e., the input to the neural network and all of the intermediate feature maps are based on the input, which would correspond to the low-res image in the context of the combination with Leem). Since the pyramid components (e.g., u0, u1, u2, see Figure 2) comprise multiple dense compression units, they also comprise multiple convolution layers. A convolution layer convolves a filter or kernel (comprising parameters) with the input to that layer. See Wikipedia, Building blocks, Convolutional layer. In particular, “The convolutional layer is the core building block of a CNN. The layer's parameters consist of a set of learnable filters (or kernels), which have a small receptive field, but extend through the full depth of the input volume. During the forward pass, each filter is convolved across the width and height of the input volume, computing the dot product between the entries of the filter and the input and producing a 2-dimensional activation map of that filter” (Wikipedia, Building blocks, Convolutional layer, first paragraph).)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 2.

Regarding claim 5, the rejection of claim 4 is incorporated herein. Leem does not appear to explicitly teach 
wherein each functional block includes a plurality of activation layers that limits passage of the convolved feature map to a subsequent layer in the functional block in accordance with an activation function.
However, Wang—directed to analogous art—teaches
wherein each functional block includes a plurality of activation layers that limits passage of the convolved feature map to a subsequent layer in the functional block in accordance with an activation function. (Section 3.2. describes the dense compression units and indicates that they may comprise Conv(1,1)-ReLU-Conv(3,3) (i.e., two convolution layers with a rectified linear unit layer in between). Note that ReLU is a particular type of activation function layer. Since the pyramid components (e.g., u0, u1, u2, see Figure 2) comprise multiple dense compression units, they also comprise multiple activation layers.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 2.

Regarding claim 6, the rejection of claim 5 is incorporated herein. Leem does not appear to explicitly teach 
wherein the activation function is a rectified linear unit activation function.
However, Wang—directed to analogous art—teaches
wherein the activation function is a rectified linear unit activation function. (Section 3.2. describes the dense compression units and indicates that they may comprise Conv(1,1)-ReLU-Conv(3,3) (i.e., two convolution layers with a rectified linear unit layer in between). Note that ReLU is a particular type of activation function layer. Since the pyramid components (e.g., u0, u1, u2, see Figure 2) comprise multiple dense compression units, they also comprise multiple activation layers.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 2.

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over “Leem” (US 2020/0090304 A1) in view of “Du-Nour” (US 2004/0080761 A1).

Regarding claim 8, the rejection of claim 7 is incorporated herein. Leem does not appear to explicitly teach 
wherein the data acquisition instrument is a spectrometer that generates electromagnetic spectral data as the data set.
However, Du-Nour—directed to analogous art—teaches
wherein the data acquisition instrument is a spectrometer that generates electromagnetic spectral data as the data set. (Abstract describes using a spectrum analyzer to measure layer thicknesses on patterned areas of a semiconductor wafer and then upscaling this data to a higher resolution. [0063,0139-0140, 0182] indicate that the data is obtained via a spectrometer. [0020] clarifies that the spectrum analyzer (including the spectrometer) generates data which is then upscaled to a higher resolution, so the data generated by the spectrometer taught by Du-Nour is analogous to the data set generated by Leem as described above.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Leem to use spectral data as taught by Du-Nour and described above because spectral data is useful for identifying thicknesses of semiconductors as described at [0094,0099].

Regarding claim 9, the rejection of claim 7 is incorporated herein. Leem does not appear to explicitly teach 
wherein the processor circuitry implements a process controller by which the semiconductor fabrication process is controlled based on the output data set.
However, Du-Nour—directed to analogous art—teaches
wherein the processor circuitry implements a process controller by which the semiconductor fabrication process is controlled based on the output data set. (Abstract describes using a spectrum analyzer to measure layer thicknesses on patterned areas of a semiconductor wafer and then upscaling this data to a higher resolution. [0188-0190] describes using the upscaled data to control the wafer production process. In the combination with Leem, Leem teaches a computer-implemented method. In the combination, the process control taught by Du-Nour would be implemented using the computer taught by Leem.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Leem to control the fabrication process as taught by Du-Nour and described above because controlling this data using the high-res data because this allows for the process to proceed in a “desired” manner as described by Du-Nour at [0188-0189].

Regarding claim 12, the rejection of claim 10 is incorporated herein. Furthermore, Leem teaches
wherein the training data set comprises [data acquired from an instrument] that observes the state of the semiconductor fabrication process and generates the data set accordingly. ([0022] indicates that the data may be obtained using an electron microscope which is used to monitor a fabrication process. [0025] indicates that the data may include image pairs consisting of both a low- and high-resolution image of the same thing. [0028] indicates that this data may be stored in memory device 122, which means that in the alternative embodiment, it may be stored in element 222.)
 Leem does not appear to explicitly teach 
spectral data acquired from a spectrometer 
However, Du-Nour—directed to analogous art—teaches 
spectral data acquired from a spectrometer (Abstract describes using a spectrum analyzer to measure layer thicknesses on patterned areas of a semiconductor wafer and then upscaling this data to a higher resolution. [0063,0139-0140, 0182] indicate that the data is obtained via a spectrometer.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Leem to use spectral data as taught by Du-Nour and described above because spectral data is useful for identifying thicknesses of semiconductors as described at [0094,0099].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over “Leem” (US 2020/0090304 A1) in view of “Du-Nour” (US 2004/0080761 A1), further in view of “Mitchell” (US 9,151,670 B1).

Regarding claim 13, the rejection of claim 12 is incorporated herein. Leem does not appear to explicitly teach 
wherein the spectrometer includes an entrance slit and a detector array, the training data including the spectral data acquired while a distance between the entrance slit and the detector array is varied.
However, Mitchell—directed to analogous art—teaches 
wherein the spectrometer (See Abstract, Figure 2) includes an entrance slit (Figure 2, element 210) and a detector array (Figure 2, element 260), the training data including the spectral data acquired while a distance between the entrance slit and the detector array is varied. (Column 2, lines 25-52 describe generating different spectral resolutions by varying the distance between the slit and the detecting element. The combination of Leem and Du-Noir teaches the training data corresponding to different resolutions as described above. Mitchell is relied upon to teach using a spectrometer comprising the claimed features and which produces different spectral resolutions by varying the distance.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Leem and Du-Nour to use a spectrometer such as the one taught by Mitchell comprising variable distance between entrance slit and detector array because the spectrometer taught by Mitchell allows for the a dynamic system resolution (see column 2, lines 17-24) and because Leem as modified by Du-Nour requires the generation of spectra with different resolutions. Consequently, a person of ordinary skill in the art would be motivated to use a spectrometer which allows this to be achieved with a single spectrometer.


Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Leem” (US 2020/0090304 A1) in view of “Kueny” (US 2018/0136118 A1).

Regarding claim 14, Leem teaches
A system for processing material for semiconductor fabrication comprising: (Abstract describes a neural network which performs image conversion. Figure 10 shows an overview of the process. Figure 11 shows an exemplary apparatus, which is taken to correspond to the claimed apparatus. As described at [0083-0085], a single computer/memory may perform all of the operations which are performed by multiple computers/memories in the embodiment of Figure 1. [0022] indicates that the data may be obtained using an electron microscope which is used to monitor a fabrication process.)
…an data acquisition instrument … that generates a data set indicative of a state of the semiconductor fabrication process, (Note interpretation under 35 USC 112(f). [0022] indicates that the data may be obtained using an electron microscope which is used to monitor a fabrication process. An electron microscope operable to generate images is an “imager”. [0023] indicates that the measuring device may generate one or more images (i.e., a data set).)
features in the data set being discernable to an extent limited by a data resolution of the data acquisition instrument; and(Figure 10, step S210-S220 shows generating a low-resolution image (interpreted as meaning that features in the data are discernable to an extent limited by the low resolution) and transmitting this image to the computer (interpreted as being the only computer when considering the embodiment of figure 11). [0028] indicates that the images may be stored in memory 122 (which means that it may be stored in memory 222 in the embodiment of Figure 11 as described at [0085]). [0007] indicates that the images are of semiconductor wafers in the context of monitoring a semiconductor fabrication process. [0038] indicates that the image pairs include shapes or features. The discernibility of a shape or feature in an image is limited by the resolution of the image.)
processor circuitry communicatively coupled to the data acquisition instrument and (Figure 11, the computer 220 includes a processor (i.e., processor circuitry) 221 coupled to the memory device (i.e., memory circuitry) 222 and measuring device 210.)
that generates an output data set from the data set in accordance with a machine-learning model such that features in the output data set are discernable to an extent limited by an output data resolution that is finer than the data resolution of the data set, (Figure 10, step S230, described at [0073] converts the low-resolution image. [0074] clarifies that the model converts the low-resolution image to a conversion image having a high resolution. A higher resolution image includes features that are discernable to an extent limited by its resolution, which is higher/finer than the resolution of the low-resolution images. [0038] indicates that the image pairs include shapes or features. The discernibility of a shape or feature in an image is limited by the resolution of the image.)
the machine-learning model comprising parameters having respective values assigned thereto as constrained by a model training process([0034] describes storing weights and biases (i.e., parameter values) in the memory 132 (which means that it may be stored in memory 222 in the embodiment of Figure 11 as described at [0085]). [0035] indicates that the model may be a trained model. The training is more particularly described with respect to Figure 2.)
Leem does not appear to explicitly teach 
a chamber in which the materials are contained, the chamber including a port through which the semiconductor fabrication processing is monitored; an data acquisition instrument communicatively coupled to the port of the chamber and
However, Kueny—directed to analogous art—teaches
a chamber in which the materials are contained, the chamber including a port through which the semiconductor fabrication processing is monitored; an data acquisition instrument communicatively coupled to the port of the chamber and ([0034] describes monitoring a semiconductor fabrication process occurring in a chamber and the monitoring occurring via sensors coupled to a viewport.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Leem to use a chamber setup as taught by Kueny and described above because “In semiconductor processing, other plasma-based or emitting processes such as implantation are also known and optically monitored. All such processes are tightly controlled and are done in an environmentally controlled process chamber. Because exact amounts of material are to be deposited onto or removed from the surface of a wafer, the deposition or removal progress must be continually and accurately monitored to precisely determine the endpoint or characteristic state of a particular process” (Kueny, [0003])

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Leem” (US 2020/0090304 A1) in view of “Kueny” (US 2018/0136118 A1), further in view of “Wang” (A Fully Progressive Approach to Single-Image Super-Resolution).

Claims 15-16 recite substantially similar subject matter to claims 2-3 and are rejected with the same rationale in view of the rejection of claim 14, mutatis mutandis.

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Leem” (US 2020/0090304 A1) in view of “Kueny” (US 2018/0136118 A1), further in view of “Du-Nour” (US 2004/0080761 A1).

Regarding claim 17, the rejection of claim 14 is incorporated herein. Leem does not appear to explicitly teach 
wherein the data acquisition instrument is a spectrometer optically coupled to the port of the chamber and generates spectra as the data set, the other data set being high resolution spectra having a finer resolution than that generated by the spectrometer, the spectrometer having a physical design that is characterized by a bandwidth and an optical throughput that are not diminished by way of processing the spectra by the machine-learning model.
However, Kueny—directed to analogous art—teaches
wherein the data acquisition instrument is a spectrometer optically coupled to the port of the chamber and generates spectra as the data set,  ([0034] describes monitoring a semiconductor fabrication process occurring in a chamber and the monitoring occurring via sensors coupled to a viewport. [0007] indicates that the sensor may be a spectrometer optically coupled to viewport.)
…the spectrometer having a physical design that is characterized by a bandwidth and an optical throughput that are not diminished by way of processing the spectra by the machine-learning model. ([0034] indicates that a particular rang e of wavelengths (i.e., a bandwidth) may be detected. A spectrometer necessarily has some optical throughput. The processing of data after it is obtained by a spectrometer does not change the physical characteristics of the spectrometer.)
The combination of Leem and Kueny does not appear to explicitly teach 
the other data set being high resolution spectra having a finer resolution than that generated by the spectrometer,
However, Du-Nour—directed to analogous art—teaches
the other data set being high resolution spectra having a finer resolution than that generated by the spectrometer, (Abstract describes using a spectrum analyzer to measure layer thicknesses on patterned areas of a semiconductor wafer and then upscaling this data to a higher resolution. [0063,0139-0140, 0182] indicate that the data is obtained via a spectrometer. [0020] clarifies that the spectrum analyzer (including the spectrometer) generates data which is then upscaled to a higher resolution, so the data generated by the spectrometer taught by Du-Nour is analogous to the data set generated by Leem as described above. [0134] describes other data having a high resolution spectrum as compared with the low resolution data obtained using the spectrometer.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Leem to use spectral data as taught by Du-Nour and described above because spectral data is useful for identifying thicknesses of semiconductors as described at [0094,0099].

Regarding claim 19, the rejection of claim 14 is incorporated herein. Leem does not appear to explicitly teach 
wherein the processor circuitry implements a process controller by which the semiconductor fabrication process is controlled based on the output data set.
However, Kueny—directed to analogous art—teaches
wherein the processor circuitry implements a process controller by which the semiconductor fabrication process is controlled ([0034] describes controlling the fabrication process based on monitoring the process. See also Figure 1, element 117 and accompanying description at [0038,0043].)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 14.
The combination of Leem and Kueny does not appear to explicitly teach 
controlled based on the output data set.
However, Du-Nour—directed to analogous art—teaches
controlled based on the output data set. (Abstract describes using a spectrum analyzer to measure layer thicknesses on patterned areas of a semiconductor wafer and then upscaling this data to a higher resolution. [0188-0190] describes using the upscaled data to control the wafer production process.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Leem to control the fabrication process as taught by Du-Nour and described above because controlling this data using the high-res data because this allows for the process to proceed in a “desired” manner as described by Du-Nour at [0188-0189].

Regarding claim 20, the rejection of claim 14 is incorporated herein. Leem does not appear to explicitly teach 
wherein the process controller analyzes the high resolution spectra to determine the state of the semiconductor fabrication process and generates control signals that modify the semiconductor fabrication process to compel a different state thereof. 
	However, Kueny—directed to analogous art—teaches 
generates control signals that modify the semiconductor fabrication process to compel a different state thereof. ([0034] describes controlling the fabrication process based on monitoring the process. See also Figure 1, element 117 and accompanying description at [0038,0043-0044]. This includes changing the state of the system.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 14.
The combination of Leem and Kueny does not appear to explicitly teach 
wherein the process controller analyzes the high resolution spectra to determine the state of the semiconductor fabrication process
However, Du-Nour—directed to analogous art—teaches
wherein the process controller analyzes the high resolution spectra to determine the state of the semiconductor fabrication process (Abstract describes using a spectrum analyzer to measure layer thicknesses on patterned areas of a semiconductor wafer and then upscaling this data to a higher resolution. [0188-0190] describes using the upscaled data to control the wafer production process.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Leem to control the fabrication process as taught by Du-Nour and described above because controlling this data using the high-res data because this allows for the process to proceed in a “desired” manner as described by Du-Nour at [0188-0189].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over “Leem” (US 2020/0090304 A1) in view of “Kueny” (US 2018/0136118 A1), further in view of “Du-Nour” (US 2004/0080761 A1), further in view of “Oana” (US 2019/0186990 A1).

Regarding claim 18, the rejection of claim 17 is incorporated herein. The combination of Leem, Kueny, and Du-Nour does not appear to explicitly teach 
wherein the spectrometer includes an entrance slit and a detector array that define the bandwidth and the optical throughput.
However, Oana—directed to analogous art—teaches
wherein the spectrometer includes an entrance slit and a detector array that define the bandwidth and the optical throughput. ([0010] describes a spectrometer including a slit and detector which defines the bandwidth and optical throughput.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Leem, Kueny and Du-Nour to use a spectrometer as taught by Oana because “As those of ordinary skill in the art will appreciate, one or more of the previously described and illustrated embodiments may provide associated advantages including selective control of resolution of a spectrometer using an external optical element to provide greater flexibility to manage resolution and throughput for more diverse applications. The selective positioning of an aperture downstream of a sample and upstream of the entrance slit in combination with selection of one of a number of entrance slit sizes provides a greater number of bandwidth selections than the available number of entrance slits. Use of an aperture with automatic control upstream of a spectrometer input improves spectral resolution for smaller entrance slit settings without changing internal components of the spectrometer, such as the grating or the detector” (Oana, [0052].)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paoletti (Deep Pyramidal Residual Networks for Spectral–Spatial Hyperspectral Image Classification) – Abstract describes using a deep pyramidal residual network for performing spectral-spatial hyperspectral image classification. Indicates that use of pyramidal residual networks in the context of spectral data is known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/             Examiner, Art Unit 2121